 
 
Exhibit 10.1
 
 
 


SECURITIES PURCHASE AGREEMENT


among


SILVER PEARL ENTERPRISES, INC.
 
and
 
THE PURCHASERS LISTED ON EXHIBIT A
 
Dated as of April 22, 2010
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 


ARTICLE 1
PURCHASE AND SALE OF THE UNITS 
1

 
 
Section 1.1
Purchase and Sale of Units 
1

 
 
Section 1.2
Warrants 
1

 
 
Section 1.3
Conversion and Warrant Shares 
2

 
 
Section 1.4
Purchase Price and Closing 
2

 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES 
3

 
 
Section 2.1
Representations and Warranties of the Company, non-PRC Subsidiaries and the PRC
Subsidiary 
3

 
 
Section 2.2
Representations and Warranties of the Purchasers 
15

 
ARTICLE 3
COVENANTS 
18

 
 
Section 3.1
Securities Compliance 
18

 
 
Section 3.2
Registration and Listing 
18

 
 
Section 3.3
Compliance with Laws 
19

 
 
Section 3.4
Keeping of Records and Books of Account 
19

 
 
Section 3.5
Reporting Requirements 
19

 
 
Section 3.6
Amendments 
19

 
 
Section 3.7
Other Agreements 
20

 
 
Section 3.8
Distributions 
20

 
 
Section 3.9
Reservation of Shares 
20

 
 
Section 3.10
Transfer Agent 
20

 
 
Section 3.11
Disposition of Assets 
21

 
 
Section 3.12
Reporting Status 
21

 
 
Section 3.13
Disclosure of Transaction 
21

 
 
Section 3.14
Disclosure of Material Information 
21

 
 
i

--------------------------------------------------------------------------------

 
 
 
Section 3.15
Pledge of Securities 
22

 
 
Section 3.16
Lock-Up Agreements 
22

 
 
Section 3.17
DTC 
22

 
 
Section 3.18
Sarbanes-Oxley Act 
22

 
 
Section 3.19
No Integrated Offerings 
22

 
 
Section 3.20
No Commissions in Connection with Conversion of Preferred Shares 
22

 
 
Section 3.21
No Manipulation of Price 
22

 
 
Section 3.22
Subsequent Financings 
23

 
 
Section 3.23
Corporate Governance 
24

 
ARTICLE 4
CONDITIONS 
25

 
 
Section 4.1
Conditions Precedent to the Obligation of the Company to Sell the Units 
25

 
 
Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Purchase the Units 
25

 
ARTICLE 5
STOCK CERTIFICATE LEGEND 
27

 
 
Section 5.1
Legend 
27

 
ARTICLE 6
INDEMNIFICATION 
29

 
 
Section 6.1
General Indemnity 
29

 
 
Section 6.2
Indemnification Procedure 
29

 
ARTICLE 7
MISCELLANEOUS 
30

 
 
Section 7.1
Fees and Expenses 
30

 
 
Section 7.2
Specific Enforcement, Consent to Jurisdiction 
31

 
 
Section 7.3
Entire Agreement; Amendment 
31

 
 
Section 7.4
Notices 
32

 
 
Section 7.5
Waivers 
33

 
 
ii

--------------------------------------------------------------------------------

 
 
 
Section 7.6
Headings 
33

 
 
Section 7.7
Successors and Assigns 
33

 
 
Section 7.8
No Third Party Beneficiaries 
33

 
 
Section 7.9
Governing Law 
33

 
 
Section 7.10
Survival 
33

 
 
Section 7.11
Counterparts 
34

 
 
Section 7.12
Publicity 
34

 
 
Section 7.13
Severability 
34

 
 
Section 7.14
Further Assurances 
34

 
 
Section 7.15
Currency 
34

 
 
Section 7.16
Termination 
34

 
 
iii

--------------------------------------------------------------------------------

 
 
EXHIBIT LIST
 

     
Exhibit A
List of Purchasers
       
Exhibit B
Definition of Accredited Investor
       
Exhibit B-1
Accredited Investor Representations
       
Exhibit B-2
Non-US Persons Representations
       
Exhibit C
Form of Series A Preferred Stock Certificate of Designation
       
Exhibit D-1
Form of Series A Warrant
       
Exhibit D-2
Form of Series B Warrant
       
Exhibit E
Form of Registration Rights Agreement
       
Exhibit F
Form of Lock-up Agreement
       
Exhibit G
Form of Escrow Deposit Agreement
       
Exhibit H
Form of Securities Escrow Agreement
       
Exhibit I
Irrevocable Transfer Agent Instructions
       
Exhibit J
Form of Opinion of Anslow & Jaclin, LLP, Securities Counsel
 

 
 
iv

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of April 22,
2010 by and among Silver Pearl Enterprises, Inc., a Nevada corporation (the
“Company”), and each of the Purchasers whose names are set forth on Exhibit A
hereto (individually, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act and/or Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”), or Regulation S (“Regulation S”) as promulgated
under the Securities Act; and
 
WHEREAS, the Company is offering units (the “Units”), each consisting of (i)
nine (9) shares of the Company’s 6% Series A Convertible Preferred Stock, par
value $0.001 per share (the “Preferred Shares”), initially convertible into nine
(9) shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) (subject to adjustment), (ii) one (1) share of Common Stock (the
“Common Shares”) and (iii) a Series A Warrant (the “Series A Warrant”) and
Series B Warrant (the “Series B Warrant” and, together with the Series A
Warrant, the “Warrants”), with each of the Warrants exercisable to purchase the
number of shares of Common Stock equal to ten percent (10%) of the aggregate
number of shares of Common Stock underlying the Units and the underlying
Preferred Shares purchased by each Purchaser (the “Financing Transaction”).
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE 1
 
PURCHASE AND SALE OF THE UNITS
 
Section 1.1 Purchase and Sale of Units.  Upon the following terms and
conditions, the Company is offering to each Purchaser the number of Units set
forth opposite such Purchaser’s name as Exhibit A hereto consisting of (i) nine
(9) Preferred Shares, initially convertible into nine (9) shares of Common Stock
(subject to adjustment), (ii) one (1) Common Share and (iii) a Series A Warrant
and a Series B Warrant. The designation, rights, preferences and other terms and
provisions of the Preferred Shares are set forth in the Series A Certificate of
Designation, substantially in the form attached hereto as Exhibit C (the “Series
A Certificate of Designation”).
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.2 Warrants.  Each of the Purchasers shall be issued, as part of the
Units, a Series A Warrant and a Series B Warrant, each Warrant to purchase the
number of shares of Common Stock equal to ten percent (10%) of the aggregate
number of shares of Common Stock underlying the Units and the underlying
Preferred Shares purchased by each Purchaser, as set forth opposite such
Purchaser’s name on Exhibit A hereto. The Series A Warrant, in substantially the
form attached hereto as Exhibit D-1, shall expire three (3) years following the
Closing Date, and have an initial exercise price of $4.50.  The Series B
Warrant, in substantially the form attached hereto as Exhibit D-2, shall expire
three (3) years following the Closing Date, and have an initial exercise price
of $5.25.
 
Section 1.3 Conversion and Warrant Shares.  The Company has authorized and has
reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, a number of shares of Common
Stock equal to one hundred ten percent (110%) of the number of shares of Common
Stock as shall from time to time be sufficient to effect conversion of all of
the Preferred Shares and exercise of the Warrants then outstanding. Any shares
of Common Stock issuable upon conversion of the Preferred Shares and exercise of
the Warrants (and such shares when issued) are herein referred to as the
“Conversion Shares” and the “Warrant Shares”, respectively.  The Preferred
Shares, the Common Shares, the Conversion Shares and the Warrant Shares are
sometimes collectively referred to as the “Shares.”
 
Section 1.4 Purchase Price and Closing.  Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Units for $35.00 per Unit (the “Purchase
Price”) for an aggregate purchase price of $30,000,000, provided, however, the
Financing Transaction can be closed with a minimum aggregate purchase price of
$20,000,000. Additionally, the Company, in its sole discretion, shall have the
right to increase the aggregate purchase price hereunder to up to $40,000,000.
Subject to all conditions to closing have been satisfied or waived, the closing
of the purchase and sale of the Units shall take place at the offices of Anslow
& Jaclin, LLP (the “Closing”) no later than April 22, 2010, which date may be
mutually extended by _______________________ (the “Placement Agent”) and the
Company (the “Closing Date”). In the event that the Closing occurs with an
amount less than the full offering amount of $30,000,000 (and any permitted
over-allotment amount), the Company and the Placement Agent can hold a
subsequent closing for all or any portion of the remaining amount of the
Financing Transaction not sold at the time of the Closing, provided, however,
that such subsequent closing must occur no later than twenty-five days following
the Closing.  Subject to the terms and conditions of this Agreement, at the
Closing the Company shall deliver or cause to be delivered to each Purchaser (x)
certificates for the number of Common Shares and Preferred Shares set forth
opposite the name of such Purchaser on Exhibit A hereto, (y) the Warrants to
purchase such number of shares of Common Stock as is set forth opposite the name
of such Purchaser on Exhibit A attached hereto, and (z) any other documents
required to be delivered pursuant to Article 4 hereof.  At the time of the
Closing, each Purchaser shall have delivered its Purchase Price by wire transfer
to the escrow account pursuant to the Escrow Deposit Agreement (as hereafter
defined).  The Company may also, in its sole discretion, terminate the offering
and the Company and the Placement Agent would then notify the Escrow Agent (as
defined in the Escrow Deposit Agreement) to return the funds deposited in
escrow, in accordance with the Escrow Deposit Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1 Representations and Warranties of the Company, non-PRC Subsidiaries
and the PRC Subsidiary.  The Company hereby represents and warrants to the
Purchasers on behalf of itself, its non-PRC Subsidiaries, as set forth on
Schedule 2.1(e), and Keyuan Plastics Co., Ltd., a Subsidiary incorporated under
the laws of the People’s Republic of China (the “PRC Subsidiary”), as of the
date hereof (except as set forth on the Schedule of Exceptions attached hereto
with each numbered Schedule corresponding to the section number herein), as
follows:
 
(a) Organization, Good Standing and Power. Each of the Company, its non-PRC
Subsidiaries and the PRC Subsidiary is a corporation or other entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization (as applicable)
and has the requisite corporate power to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted.  Except as
set forth on Schedule 2.1(a), each of the Company, its non-PRC Subsidiaries and
the PRC Subsidiary is duly qualified to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect (as defined in Section 2.1(g) hereof) on the
Company’s consolidated financial condition.
 
(b) Corporate Power; Authority and Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement, the
Registration Rights Agreement in the form attached hereto as Exhibit E (the
“Registration Rights Agreement”), the Lock-Up Agreement (as defined in Section
3.16 hereof) in the form attached hereto as Exhibit F, the Escrow Deposit
Agreement by and among the Company, the Placement Agent and the escrow agent
named therein, dated as of March 18, 2010, substantially in the form of Exhibit
G attached hereto (the “Escrow Deposit Agreement”), the Securities Escrow
Agreement by and among the Company, the Purchasers, the Principal Stockholder
(as defined therein) and the escrow agent named therein, dated as of the date
hereof, substantially in the form of Exhibit H attached hereto (the “Securities
Escrow Agreement,” and together with the Escrow Deposit Agreement and the
Securities Escrow Agreement, the “Escrow Agreements”), the Irrevocable Transfer
Agent Instructions (as defined in Section 3.10), the Series A Certificate of
Designation, and the Warrants (collectively, the “Transaction Documents”), and
to issue and sell the Units in accordance with the terms hereof. The execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action, and no further
consent or authorization of the Company or its Board of Directors or
stockholders is required.  Each of the Transaction Documents constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof is set forth on
Schedule 2.1(c) hereto.  All of the issued and outstanding shares of the Common
Stock have been duly and validly authorized. Except as contemplated by the
Transaction Documents or as set forth on Schedule 2.1(c) hereto:
 
(i) no shares of Common Stock are entitled to preemptive, conversion or other
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company;
 
(ii) there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of  capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company;
 
(iii) the Company is not a party to any agreement granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities; and
 
(iv) the Company is not a party to, and it has no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company.
 
The offer and sale of all capital stock, convertible securities, rights,
warrants, or options of the Company issued prior to the Closing complied with
all applicable Federal and state securities laws.  The Company has furnished or
made available to the Purchasers true and correct copies of the Company’s
Articles of Incorporation, as amended and in effect on the date hereof (the
“Articles”), and the Company’s Bylaws, as amended and in effect on the date
hereof (the “Bylaws”).  Except as restricted under applicable federal, state,
local or foreign laws and regulations, the Articles, the Series A Certificate of
Designation or the Transaction Documents, or as set forth on Schedule 2.1 (c),
no written or oral contract, instrument, agreement, commitment, obligation, plan
or arrangement of the Company shall limit the payment of dividends on the
Company’s Preferred Shares, or its Common Stock.
 
(d) Issuance of Shares.  The Units, the Preferred Shares, the Common Shares and
the Warrants to be issued at the Closing have been duly authorized by all
necessary corporate action and the Preferred Shares, when paid for or issued in
accordance with the terms hereof, will be validly issued and outstanding, fully
paid and nonassessable and entitled to the rights and preferences set forth in
the Series A Certificate of Designation and, immediately after the Closing, the
Purchasers will be the record and beneficial owners of all of such securities
and have good and valid title to all of such securities, free and clear of all
encumbrances. When the Conversion Shares and the Warrant Shares are issued in
accordance with the terms of the Series A Certificate of Designation and the
Warrants, respectively, such Shares will be duly authorized by all necessary
corporate action and validly issued and outstanding, fully paid and
nonassessable, and the holders will be entitled to all rights accorded to a
holder of Common Stock and will be the record and beneficial owners of all of
such securities and have good and valid title to all of such securities, free
and clear of all encumbrances.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Subsidiaries. Schedule 2.1(e) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of ownership of each Subsidiary. There are no outstanding
preemptive, conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any Subsidiary for the purchase or acquisition of
any shares of capital stock of any Subsidiary or any other securities
convertible into, exchangeable for or evidencing the rights to subscribe for any
shares of such capital stock. Neither the Company nor any Subsidiary is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of the capital stock of any Subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. Except as filed as exhibits to the Commission Documents (as defined
below), neither the Company nor any Subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any Subsidiary. All of the outstanding shares of capital
stock of each Subsidiary has been duly authorized and validly issued, and are
fully paid and nonassessable.  For the purposes of this Agreement, “Subsidiary”
shall mean any corporation or other entity of which at least a majority of the
securities or other ownership interests having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other Subsidiaries.
 
(f) Commission Documents, Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”).  The Company has not provided to the
Purchasers any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by the Company but which has not been so disclosed, other
than (i) with respect to the transactions contemplated by this Agreement, or
(ii) pursuant to a non-disclosure or confidentiality agreement signed by the
Purchasers.  At the time of the respective filings, the Form 10-K and the Form
10-Q complied in all material respects with the requirements of the Exchange Act
and the rules and regulations of the Commission promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such
documents.  As of their respective filing dates, none of the Form 10-K or Form
10-Q contained any untrue statement of a material fact; and none omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
Commission Documents (the “Financial Statements”) comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. The Financial Statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
 
5

--------------------------------------------------------------------------------

 
 
(g) No Material Adverse Effect. Since December 31, 2009, neither the Company,
the non-PRC Subsidiaries, nor the PRC Subsidiary has experienced or suffered any
Material Adverse Effect. For the purposes of this Agreement, “Material Adverse
Effect” means any material adverse effect on the business, operations,
properties, or financial condition of the Company, its non-PRC Subsidiaries, the
PRC Subsidiary, individually, or in the aggregate and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to perform any of its obligations under this
Agreement in any material respect.
 
(h) No Undisclosed Liabilities.  Other than as disclosed on Schedule 2.1(h) or
set forth in the Commission Documents, to the knowledge of the Company, neither
the Company, the non-PRC Subsidiaries, nor the PRC Subsidiary has any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those incurred in the ordinary course of the Company’s, the non-PRC
Subsidiaries’ and the PRC Subsidiary’s respective businesses since December 31,
2009 and those which, individually or in the aggregate, do not have a Material
Adverse Effect on the Company, the non-PRC Subsidiaries or the PRC Subsidiary.
 
(i) No Undisclosed Events or Circumstances. To the Company’s knowledge, no event
or circumstance has occurred or exists with respect to the Company, the non-PRC
Subsidiaries or the PRC Subsidiary or their respective businesses, properties,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.
 
(j) Indebtedness. The Financial Statements set forth all outstanding secured and
unsecured Indebtedness of the Company on a consolidated basis, or for which the
Company, the non-PRC Subsidiaries or the PRC Subsidiary have commitments as of
the date of Financial Statements or any subsequent period that would require
disclosure. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP.  Neither the Company, the non-PRC Subsidiaries nor the PRC Subsidiary
is in default with respect to any Indebtedness which, individually or in the
aggregate, would have a Material Adverse Effect.
 
(k) Title to Assets. Each of the Company, the non-PRC Subsidiaries and the PRC
Subsidiary has good and marketable title to (i) all properties and assets
purportedly owned or used by them as reflected in the Financial Statements, (ii)
all properties and assets necessary for the conduct of their business as
currently conducted, and (iii) all of the real and personal property reflected
in the Financial Statements free and clear of any Lien. All leases are valid and
subsisting and in full force and effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(l) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company, any Subsidiary or the PRC Subsidiary (i) which questions the validity
of this Agreement or any of the other Transaction Documents or the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto or (ii) involving any of their respective properties or
assets.  To the knowledge of the Company, there are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company, the non-PRC Subsidiaries or
the PRC Subsidiary or any of their respective executive officers or directors in
their capacities as such.
 
(m) Compliance with Law.  The Company, the non-PRC Subsidiaries and the PRC
Subsidiary have all material franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of their respective business as now being conducted by it unless the
failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
(n) No Violation.  The business of the Company, the non-PRC Subsidiaries and the
PRC Subsidiary is not being conducted in violation of any Federal, state, local
or foreign governmental laws, or rules, regulations and ordinances of any of any
governmental entity, except for possible violations which singularly or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
The Company is not required under Federal, state, local or foreign law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents, or issue and sell the Units, the Preferred Shares, the Common Shares,
the Warrants, the Conversion Shares and the Warrant Shares in accordance with
the terms hereof or thereof (other than (x) any consent, authorization or order
that has been obtained as of the date hereof, (y) any filing or registration
that has been made as of the date hereof or (z) any filings which may be
required to be made by the Company with the Commission or state securities
administrators subsequent to the Closing).
 
(o) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the Articles or Bylaws, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company, any
Subsidiary, or the PRC Subsidiary is a party or by which it or its properties or
assets are bound, (iii) create or impose a lien, mortgage, security interest,
pledge, charge or encumbrance (collectively, “Lien”) of any nature on any
property of the Company, any Subsidiary, or the PRC Subsidiary under any
agreement or any commitment to which the Company, any Subsidiary, or the PRC
Subsidiary is a party or by which the Company, any Subsidiary, or the PRC
Subsidiary is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company, any Subsidiary or
the PRC Subsidiary are bound or affected, provided, however, that, excluded from
the foregoing in all cases are such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
(p) Taxes. Each of the Company, the non-PRC Subsidiaries and the PRC Subsidiary,
to the extent its applicable, has accurately prepared and filed all federal,
state and other tax returns required by law to be filed by it, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
consolidated financial statements of the Company for all current taxes and other
charges to which the Company, the non-PRC Subsidiaries or the PRC Subsidiary, if
any, is subject and which are not currently due and payable. None of the federal
income tax returns of the Company have been audited by the Internal Revenue
Service. The Company has no knowledge of any additional assessments, adjustments
or contingent tax liability (whether federal, state or foreign) of any nature
whatsoever, whether pending or threatened against the Company, any Subsidiary or
the PRC Subsidiary for any period, nor of any basis for any such assessment,
adjustment or contingency.
 
(q) Certain Fees. Except as set forth on Schedule 2.1(q) hereto, no brokers
fees, finders fees or financial advisory fees or commissions will be payable by
the Company with respect to the transactions contemplated by this Agreement and
the other Transaction Documents.
 
(r) Intellectual Property. Each of the Company, the non-PRC Subsidiaries and the
PRC Subsidiary, owns or has the lawful right to use all patents, trademarks,
domain names (whether or not registered) and any patentable improvements or
copyrightable derivative works thereof, websites and intellectual property
rights relating thereto, service marks, trade names, copyrights, licenses and
authorizations, if any, and all rights with respect to the foregoing, if any,
which are necessary for the conduct of their respective business as now
conducted without any conflict with the rights of others, except where the
failure to so own or possess would not have a Material Adverse Effect.
 
(s) Books and Records Internal Accounting Controls. Except as may have otherwise
been disclosed in the Commission Documents, the books and records of the
Company, the non-PRC Subsidiaries and the PRC Subsidiary accurately reflect in
all material respects the information relating to the business of the Company,
the non-PRC Subsidiaries and the PRC Subsidiary, the location and collection of
their assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company, the non-PRC Subsidiaries or the PRC
Subsidiary.  Except as disclosed on Schedule 2.1(s), the Company, the non-PRC
Subsidiaries and the PRC Subsidiary maintain a system of internal accounting
controls sufficient, in the judgment of the Company, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.
 
 
8

--------------------------------------------------------------------------------

 
 
(t) Material Agreements. Any and all written or oral contracts, instruments,
agreements, commitments, obligations, plans or arrangements, the Company, the
non-PRC Subsidiaries and the PRC Subsidiary is a party to, that a copy of which
would be required to be filed with the Commission as an exhibit to a
registration statement on Form S-1 (collectively, the “Material Agreements”) if
the Company or any Subsidiary were registering securities under the Securities
Act has previously been publicly filed with the Commission in the Commission
Documents.  Each of the Company, the non-PRC Subsidiaries and the PRC Subsidiary
has in all material respects performed all the obligations required to be
performed by them to date under the foregoing agreements, have received no
notice of default and are not in default under any Material Agreement now in
effect the result of which would cause a Material Adverse Effect.
 
(u) Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents or on Schedule 2.1(u), there are no
loans, leases, agreements, contracts, royalty agreements, management contracts
or arrangements or other continuing transactions between (a) the Company or any
Subsidiary on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of the Company, or any of non-PRC Subsidiaries or the PRC
Subsidiary, or any person owning any capital stock of the Company, any
Subsidiary, or the PRC Subsidiary, or any member of the immediate family of such
officer, employee, consultant, director or stockholder or any corporation or
other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder.
 
(v) Securities Act of 1933. Assuming the accuracy of the representations of the
Purchasers set forth in Section 2.2 (d)-(i) hereof, the Company has complied
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Units hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has sold or will sell, offer to
sell or solicit offers to buy any of the Units, the Preferred Shares, the Common
Shares, the Warrants or similar securities to, or solicit offers with respect
thereto from, or enter into any preliminary conversations or negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Units, the Preferred Shares, the
Common Shares and the Warrants in violation of the registration provisions of
the Securities Act and applicable state securities laws, and neither the Company
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of any of the Units, the Preferred Shares, the Common Shares and the
Warrants.
 
(w) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements pursuant to the Registration Rights Agreement, and the filing of the
Series A Certificate of Designation with the Secretary of State for the State of
Nevada, no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Units, the
Preferred Shares, the Common Shares and the Warrants, or for the performance by
the Company of its obligations under the Transaction Documents.
 
 
9

--------------------------------------------------------------------------------

 
 
(x) Employees. Except as disclosed on Schedule 2.1(x), neither the Company nor
any Subsidiary or the PRC Subsidiary has any collective bargaining arrangements
covering any of its employees.  Schedule 2.1(x) sets forth a list of the
employment contracts, agreements regarding proprietary information,
non-competition agreements, non-solicitation agreements, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company. Since December 31, 2009, no officer, consultant or key employee of
the Company or any Subsidiary or the PRC Subsidiary whose termination, either
individually or in the aggregate, would have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.
 
(y) Absence of Certain Developments. Except as disclosed on Schedule 2.1(y),
since December 31, 2009, neither the Company, the non-PRC Subsidiaries, nor the
PRC Subsidiary have:
 
(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;
 
(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such Subsidiary’s business;
 
(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;
 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;
 
(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
 
10

--------------------------------------------------------------------------------

 
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $50,000;
 
(x) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;
 
(xi) made charitable contributions or pledges in excess of $10,000;
 
(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;
 
(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;
 
(xiv) effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company, its Subsidiaries or the PRC
Subsidiary; or
 
(xv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(z) Public Utility Holding Company Act; Investment Company Act and U.S. Real
Property Holding Corporation Status. The Company is not a “holding company” or a
“public utility company” as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.  The Company is not and has never been a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended.
 
(aa) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its subsidiaries which is or would be materially adverse to the Company and its
subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Units, the Preferred
Shares, the Common Shares and the Warrants will not involve any transaction
which is subject to the prohibitions of Section 406 of ERISA or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended, provided, that, if any of the Purchasers, or
any person or entity that owns a beneficial interest in any of the Purchasers,
is an “employee pension benefit plan” (within the meaning of Section 3(2) of
ERISA) with respect to which the Company is a “party in interest” (within the
meaning of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and
408(e) of ERISA, if applicable, are met. As used in this Section 2.1(aa), the
term “Plan” shall mean an “employee pension benefit plan” (as defined in Section
3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.
 
 
11

--------------------------------------------------------------------------------

 
 
(bb) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Shares
pursuant to Rule 506 under the Securities Act, nor will the Company or any of
its affiliates take any action or steps that would cause the offering of the
Shares to be integrated with other offerings. The Company does not have any
registration statement pending before the Commission or currently under the
Commission’s review and since May 2005, other than as contemplated under the
Transaction Documents, the Company has not offered or sold any of its equity
securities or debt securities convertible into shares of Common Stock.
 
(cc) Sarbanes-Oxley Act. The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and for which
compliance by the Company is required as of the date hereof.
 
(dd) Additional PRC Subsidiary’s Representations and Warranties.
 
(i) All material consents, approvals, permits, authorizations or licenses
requisite under PRC law for the due and proper establishment and operation of
the PRC Subsidiary have been duly obtained from the relevant PRC governmental
authorities and are in full force and effect.  Neither the Company nor the PRC
Subsidiary is aware of any threat or challenge to revoke any of the foregoing
mentioned documents by the PRC government or its agencies.
 
(ii) All filings and registrations with the PRC governmental authorities
required in respect of the PRC Subsidiary and its capital structure and
operations including, without limitation, to the extent applicable, tax bureau
and environmental, land and customs authorities, have been duly completed in
accordance with the relevant PRC rules and regulations, except where the failure
to complete such filings and registrations does not, and would not, individually
or in the aggregate, have a Material Adverse Effect.
 
(iii) Neither the PRC Subsidiary nor any affiliated entity is in receipt of any
letter or notice from any relevant PRC governmental or quasi-governmental
authority notifying it of the revocation, or otherwise questioning the validity,
of any licenses or qualifications issued to it or any subsidy granted to it by
any PRC governmental authority, or the need for compliance or remedial actions
in respect of the activities carried out by the Company or such Subsidiary.
 
(iv) The PRC Subsidiary has conducted its business activities within its
permitted scope of business or has otherwise operated its businesses in
compliance with all relevant legal requirements and with all requisite licenses
and approvals granted by competent PRC governmental authorities other than such
non-compliance that do not, and would not, individually or in the aggregate,
have a Material Adverse Effect. As to licenses, approvals and government grants
and concessions requisite or material for the conduct of any part of the PRC
Subsidiary’ business which is subject to periodic renewal, neither the Company,
the non-PRC Subsidiaries, nor the PRC Subsidiary has any knowledge of any
grounds on which such requisite renewals will not be granted by the relevant PRC
governmental authorities.
 
 
12

--------------------------------------------------------------------------------

 
 
(v) The PRC Subsidiary has complied with all applicable PRC laws and regulations
in all material respects, including without limitation, laws and regulations
pertaining to welfare fund contributions, social benefits, medical benefits,
insurance, retirement benefits, pensions or the like.
 
(ee) No Additional Agreements.  Neither the Company nor any of its affiliates
has any agreement or understanding with any Purchaser with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.
 
(ff) Foreign Corrupt Practices Act.  Neither the Company, the non-PRC
Subsidiaries, the PRC Subsidiary, nor to the knowledge of the Company, the
non-PRC Subsidiaries, the PRC Subsidiary, any agent or other person acting on
behalf of the Company, the non-PRC Subsidiaries or the PRC Subsidiary, has,
directly or indirectly, (i) used any funds, or will use any proceeds from the
sale of the Units, for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company, or any
Subsidiary of the Company (or made by any Person acting on their behalf of which
the Company is aware) or any members of their respective management which is in
violation of any applicable law, or (iv) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was or is applicable to the Company or
any of its non-PRC Subsidiaries.
 
(gg) PFIC.  None of the Company or any of its non-PRC Subsidiaries or the PRC
Subsidiary is or intends to become a “passive foreign investment company” within
the meaning of Section 1297 of the U.S. Internal Revenue Code of 1986, as
amended.
 
(hh) OFAC. None of the Company or any of its non-PRC Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of any of the Company or any of its non-PRC
Subsidiaries, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the sale of the
Units, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person or entity, towards any sales
or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.
 
(ii) Money Laundering Laws. The operations of each of the Company, the non-PRC
Subsidiaries and the PRC Subsidiary have been conducted at all times in
compliance with the money laundering requirements of all applicable governmental
authorities and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental authority (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental authority or any arbitrator involving any of the Company, the
non-PRC Subsidiaries or the PRC Subsidiary with respect to the Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.
 
 
13

--------------------------------------------------------------------------------

 
 
(jj) Environmental Matters.
 
(i) Each of the Company, the Subsidiary and the PRC Subsidiary has complied and
is in compliance in all material respects with all applicable Environmental Laws
(as defined herein) pertaining to any of the properties and assets of the
Company, the Subsidiary and the PRC Subsidiary (including all real property
owned by the Company, the Subsidiary and the PRC Subsidiary, together with all
structures, facilities, improvements, fixtures, systems, equipment and items of
property presently or hereafter located thereon or attached or appurtenant
thereto or owned by the Company, the Subsidiary or the PRC Subsidiary and
located on real property leased by the Company, the Subsidiary or the PRC
Subsidiary, and all easements, licenses, rights and appurtenances relating to
the foregoing (collectively, the “Company Real Property”) and the use and
ownership thereof, and to the operation of their respective businesses. No
material violation the Company, the Subsidiary or the PRC Subsidiary is being
alleged of any applicable Environmental Law relating to any of the properties
and assets of the Company, the Subsidiary or the PRC Subsidiary (including the
Company Real Property) or the use or ownership thereof, or to the operation of
their respective businesses.
 
(ii) None of the Company, the Subsidiary or the PRC Subsidiary or any other
Person (including any tenant or subtenant) has caused or taken any action that
will result in, nor is the Company, the Subsidiary or the PRC Subsidiary thereof
subject to, any material liability or obligation on the part of the Company, the
Subsidiary or the PRC Subsidiary thereof or any of its Affiliates, relating to
(x) the environmental conditions on, under, or about the Company Real Property
or other properties or assets owned, leased, operated or used by the Company,
the Subsidiary or the PRC Subsidiary or any predecessor thereto at the present
time or in the past, including without limitation, the air, soil and groundwater
conditions at such properties or (y) the past or present use, management,
handling, transport, treatment, generation, storage, disposal or Release (as
defined herein) of any Hazardous (as defined herein) materials.
 
(iii) The Company has disclosed and made available to the Purchasers all
information, including, without limitation, all studies, analyses and test
results, in the possession, custody or control of or otherwise known the
Company, the Subsidiary or the PRC Subsidiary relating to (x) the environmental
conditions on, under or about the Company Real Property or other properties or
assets owned, leased, operated or used by the Company, the Subsidiary or the PRC
Subsidiary any predecessor in interest thereto at the present time or in the
past, and (y) any Hazardous materials used, managed, handled, transported,
treated, generated, stored or Released by the Company, the Subsidiary or the PRC
Subsidiary, or any other Person on, under, about or from any of the Company Real
Property, or otherwise in connection with the use or operation of any of the
properties and assets of the Company, the Subsidiary or the PRC Subsidiary, or
their respective businesses.
 
(iv) For purposes of this Agreement, the following terms shall have the meanings
ascribed to them below:
 
 
14

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means all Laws relating to the protection of the
environment, to human health and safety, or to any Environmental activity,
including, without limitation, (a) CERCLA, the Resource Conservation and
Recovery Act, and the Occupational Safety and Health Act, or any equivalent law
under the PRC, including, without limitation, the Environmental Protection Law
of the PRC, the Law of the PRC on Appraising of Environmental Impacts and the
Law of the PRC on Prevention and Control of Environmental Pollution by Solid
Waste, (b) all other requirements pertaining to reporting, licensing,
permitting, investigation or remediation of emissions, discharges, releases or
threatened releases of Hazardous materials into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, sale, treatment, receipt, storage, disposal, transport or handling of
Hazardous materials and (c) all other requirements pertaining to the protection
of the health and safety of employees or the public.
 
“Hazardous Materials” means any substance that: (a) is or contains asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, petroleum or
petroleum-derived substances or wastes, radon as or related materials (b)
requires investigation, removal or remediation under any Environmental Law, or
is defined, listed or identified as a “hazardous waste” or
“hazardous  substance” thereunder, or (c) is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic, or otherwise
hazardous and is regulated by any Governmental Authority or Environmental Law.
 
“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeing,
dispersal, leeching, migration, transporting, placing and the like, including
without limitation, the moving of any materials through, into or upon, any land,
soil, surface water, ground water or air, or otherwise entering into the
environment.
 
Section 2.2 Representations and Warranties of the Purchasers.  Each Purchaser
hereby makes the following representations and warranties to the Company as of
the date hereof, with respect solely to itself and not with respect to any other
Purchaser:
 
(a) Organization and Good Standing of the Purchasers. If the Purchaser is an
entity, such Purchaser is a corporation, partnership or limited liability
company duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.
 
(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and each of the other
Transaction Documents to which such Purchaser is a party and to purchase the
Units, consisting of the Preferred Shares, the Common Shares and Warrants, being
sold to it hereunder. The execution, delivery and performance of this Agreement
and each of the other Transaction Documents to which such Purchaser is a party
by such Purchaser and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate,
partnership or limited liability company action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders,
partners, members, or managers, as the case may be, is required. This Agreement
and each of the other Transaction Documents to which such Purchaser is a party
has been duly authorized, executed and delivered by such Purchaser and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of such Purchaser enforceable against such Purchaser in
accordance with the terms hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
each of the other Transaction Documents to which such Purchaser is a party and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Purchaser’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or any other Transaction Document to
which such Purchaser is a party or to purchase the Units, Preferred Shares,
Common Shares or acquire the Warrants in accordance with the terms hereof,
provided, that for purposes of the representation made in this sentence, such
Purchaser is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.
 
(d) Status of Purchasers. Each Purchaser is an “accredited investor”
(“Accredited Investor”) as defined in Regulation D, or a “non-US person” as
defined in Regulation S. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act and such Purchaser is not a
broker-dealer, nor an affiliate of a broker-dealer.
 
(e) Acquisition for Investment. Each Purchaser is acquiring the Units, and the
underlying Preferred Shares, Common Shares and the Warrants solely for its own
account for the purpose of investment and not with a view to or for sale in
connection with a distribution. The Purchaser does not have a present intention
to sell the Units, Preferred Shares, Common Shares or the Warrants, nor a
present arrangement (whether or not legally binding) or intention to effect any
distribution of the Units, Preferred Shares, Common Shares or the Warrants to or
through any person or entity; provided, however, that by making the
representations herein and subject to Section 2.2(h) below, such Purchaser does
not agree to hold the Units, Preferred Shares, Common Shares or the Warrants for
any minimum or other specific term and reserves the right to dispose of the
Units, Preferred Shares, Common Shares or the Warrants at any time in accordance
with Federal and state securities laws applicable to such disposition. Each
Purchaser acknowledges that it is able to bear the financial risks associated
with an investment in the Units, Preferred Shares, Common Shares and the
Warrants and that it has been given full access to such records of the Company,
the non-PRC Subsidiaries and the PRC Subsidiary and to the officers of the
Company, the non-PRC Subsidiaries and the PRC Subsidiary and received such
information as it has deemed necessary or appropriate to conduct its due
diligence investigation and has sufficient knowledge and experience in investing
in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company. Each Purchaser further acknowledges that such Purchaser
understands the risks of investing in companies domiciled and/or which operate
primarily in the PRC and that the purchase of the Units, Preferred Shares,
Common Shares and Warrants involves substantial risks.
 
 
16

--------------------------------------------------------------------------------

 
 
(f) Additional Representations and Warranties of Accredited Investors.  Each
Purchaser indicating that such Purchaser is an Accredited Investor, severally
and not jointly, further makes the representations and warranties to the Company
set forth on Exhibit B-1.
 
(g) Additional Representations and Warranties of Non-U.S. Persons.  Each
Purchaser indicating that it is not a U.S. person, severally and not jointly,
further makes the representations and warranties to the Company set forth on
Exhibit B-2.
 
(h) Opportunities for Additional Information. Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company.
 
(i) No General Solicitation. Each Purchaser acknowledges that the Units were not
offered to such Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.
 
(j) Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144, of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Shares without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(k) General. Such Purchaser understands that the Units are being offered and
sold in reliance on a transactional exemption from the registration requirements
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Units.
 
(l) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Shares purchased hereunder for
purposes of Section 13(d) under the Exchange Act, and each Purchaser is acting
independently with respect to its investment in the Shares.
 
 
17

--------------------------------------------------------------------------------

 
 
(m) Brokers. Other than the Placement Agent and selected dealers of the
Placement Agent, no Purchaser has any knowledge of any brokerage or finder’s
fees or commissions that are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person or entity with respect to the transactions contemplated by
this Agreement.
 
(n) Confidential Information.  Each Purchaser agrees that such Purchaser and its
employees, agents and representatives will keep confidential and will not
disclose, divulge or use (other than for purposes of monitoring its investment
in the Company) any confidential information which such Purchaser may obtain
from the Company pursuant to financial statements, reports and other materials
submitted by the Company to such Purchaser pursuant to this Agreement, unless
such information is known to the public through no fault of such Purchaser or
his or its employees or representatives; provided, however, that a Purchaser may
disclose such information (i) to its attorneys, accountants and other
professionals in connection with their representation of such Purchaser in
connection with such Purchaser’s investment in the Company, (ii) to any
prospective permitted transferee of the Shares, or (iii) to any general partner
or affiliate of such Purchaser, so long as the prospective transferee agrees to
be bound by the provisions of this Section 2.2(n).
 
(o) RMB Investment.  One or more Purchasers, at its or their option, may
purchase the Units in RMB Yuan.
 
ARTICLE 3
 
COVENANTS
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).
 
Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents, including filing a Form D with respect to the
Units, the Preferred Shares, Common Shares, Warrants, the Conversion Shares and
Warrant Shares as required under Regulation D and applicable “blue sky” laws,
and shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Units, the Preferred Shares, the Common Shares, the Warrants,
Conversion Shares and the Warrant Shares to the Purchasers or subsequent
holders.
 
Section 3.2 Registration and Listing.  The Company shall (a) comply in all
respects with its reporting and filing obligations under the Exchange Act, (b)
comply with all requirements related to any registration statement filed
pursuant to the Registration Rights Agreement, and (c) not take any action or
file any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act except as permitted under the Transaction Documents. Subject
to the terms of the Transaction Documents, the Company further covenants that it
will take such further action as the Purchasers may reasonably request, all to
the extent required from time to time to enable the Purchasers to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144 promulgated under the Securities Act, as
amended.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 3.3 Compliance with Laws.  The Company shall comply, and cause each
Subsidiary to comply in all respects, with all applicable laws, rules,
regulations and orders, except for such non-compliance which singularly or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.
 
Section 3.4 Keeping of Records and Books of Account.  The Company shall keep and
cause each Subsidiary and each PRC Subsidiary to keep adequate records and books
of account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company, the
non-PRC Subsidiaries and the PRC Subsidiary, and in which, for each fiscal year,
all proper reserves for depreciation, depletion, obsolescence, amortization,
taxes, bad debts and other purposes in connection with its business shall be
made.
 
Section 3.5 Reporting Requirements.  If the Commission ceases making periodic
reports filed under the Exchange Act available via the IDEA system, then at a
Purchaser’s request the Company shall furnish the following to such Purchaser so
long as such Purchaser shall beneficially own any Shares:
 
(a) Current Reports filed with the Commission on Form 8-K as soon as practicable
after the document is filed with the Commission, and in any event within five
(5) business days after the document is filed with the Commission;
 
(b) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practicable after the document is filed with the Commission, and in any event
within five (5) business days after the document is filed with the Commission;
 
(c) Annual Reports filed with the Commission on Form 10-K as soon as practicable
after the document is filed with the Commission, and in any event within five
(5) business days after the document is filed with the Commission; and
 
(d) Copies of all notices and information, including without limitation any
other filings pursuant to the Exchange Act and the Securities Act, and notices
and proxy statements in connection with any meetings, which are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.
 
Section 3.6 Amendments.  The Company shall not amend or waive any provision of
the Articles or Bylaws of the Company in any way that would adversely affect the
liquidation preferences, dividends rights, conversion rights, voting rights or
redemption rights of the Preferred Shares; provided, however, that while the
Preferred Shares are outstanding, any creation and issuance of another series of
Junior Stock (as defined in the Series A Certificate of Designation) shall not
be deemed to materially and adversely affect such rights, preferences or
privileges.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 3.7 Other Agreements.  The Company shall not enter into any agreement
the terms of which would restrict or impair the ability of the Company to
perform its obligations under any Transaction Document.
 
Section 3.8 Distributions.  So long as any Preferred Shares remain outstanding,
the Company agrees that it shall not declare or pay any dividends or make any
distributions to any holder(s) of Common Stock or Junior Stock unless such
dividends or distributions are also simultaneously paid or made to the holders
of the Preferred Shares on an as-converted basis.
 
Section 3.9 Reservation of Shares.  So long as any of the Preferred Shares or
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than one hundred ten percent (110%) of the aggregate number of shares of Common
Stock needed to provide for the issuance of the Conversion Shares and the
Warrant Shares.
 
Section 3.10 Transfer Agent.  The Company has engaged the transfer agent and
registrar listed on Schedule 3.10 hereto (the “Transfer Agent”) with respect to
its Common Stock, who is DTC and DWAC eligible and who will recognize, execute
and honor the Irrevocable Transfer Agent Instructions (as defined below).  As a
condition to Closing, the Company shall issue irrevocable instructions to its
transfer agent, and any subsequent transfer agent, to issue certificates,
registered in the name of each Purchaser or its respective nominee(s), for the
Conversion Shares and the Warrant Shares in such amounts as specified from time
to time by each Purchaser to the Company upon conversion of the Preferred Shares
or exercise of the Warrants in the form of Exhibit I attached hereto (the
“Irrevocable Transfer Agent Instructions”). Prior to registration of the
Conversion Shares and the Warrant Shares under the Securities Act, all such
certificates shall bear the restrictive legend specified in Section 5.1 of this
Agreement. The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 3.10 will be given by
the Company to its transfer agent with respect to the Conversion Shares and
Warrant Shares and that the Shares shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this
Agreement, in compliance with applicable law and the Registration Rights
Agreement. If a Purchaser provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that a public sale, assignment or
transfer of the Shares may be made without registration under the Securities Act
or the Purchaser provides the Company with reasonable assurances that such
Shares can be sold pursuant to Rule 144 without any restriction as to the number
of securities acquired as of a particular date that can then be immediately
sold, the Company shall permit the transfer, and, in the case of the Conversion
Shares and the Warrant Shares, promptly instruct its transfer agent to issue one
or more certificates in such name and in such denominations as specified by such
Purchaser and without any restrictive legend. The Company acknowledges that a
breach by it of its obligations under this Section 3.10 will cause irreparable
harm to the Purchasers by vitiating the intent and purpose of the transaction
contemplated hereby. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 3.10 will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 3.10, that the Purchasers shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 3.11 Disposition of Assets.  So long as any Preferred Shares remain
outstanding, neither the Company nor any Subsidiary shall sell, transfer or
otherwise dispose of any of its material properties, assets and rights
including, without limitation, its software and intellectual property, to any
person except for (i) sales to customers in the ordinary course of business (ii)
sales or transfers between the Company, the non-PRC Subsidiaries and the PRC
Subsidiary, or (iii) otherwise with the prior written consent of the holders of
a majority of the Preferred Shares then outstanding.
 
Section 3.12 Reporting Status.  So long as a Purchaser beneficially owns any of
the Shares, the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.
 
Section 3.13 Disclosure of Transaction.  The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) as soon as practicable after the Closing but in no event later
than 9:00 A.M. Eastern Time on the fourth Business Day following the Closing.
The Company shall also file with the Commission, the Form 8-K describing the
material terms of the transactions contemplated hereby (and attaching as
exhibits thereto this Agreement, the Registration Rights Agreement, the Series A
Certificate of Designation, the form of Lock-Up Agreement, the Securities Escrow
Agreement, the form of each series of Warrant and the Press Release) within four
(4) Business Days following the Closing Date.  The Press Release and Form 8-K
shall be subject to prior review and comment by counsel for the Purchasers.
“Business Day” means any day during which the NYSE AMEX (“AMEX”) (or other
principal exchange) shall be open for trading.
 
Section 3.14 Disclosure of Material Information.  The Company, the non-PRC
Subsidiaries and the PRC Subsidiary covenant and agree that neither it nor any
other person acting on its or their behalf has provided or, from and after the
filing of the Press Release, will provide any Purchaser or its agents or counsel
with any information that the Company believes constitutes material non-public
information (other than with respect to the transactions contemplated by this
Agreement), unless prior thereto such Purchaser shall have executed a specific
written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.  At the time of the filing of the Press Release, no Purchaser shall
be in possession of any material, nonpublic information received from the
Company, any of its subsidiaries or any of its respective officers, directors,
employees or agents, that is not disclosed in the Press Release.  The Company
shall not disclose the identity of any Purchaser in any filing with the
Commission except as required by the rules and regulations of the Commission
thereunder.  In the event of a breach of the foregoing covenant by the Company,
any of its subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Purchaser may notify the Company, and the Company shall
make public disclosure of such material nonpublic information within two (2)
trading days of such notification.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 3.15 Pledge of Securities.  The Company acknowledges and agrees that the
Shares may be pledged by a Purchaser in connection with a bonafide margin
agreement or other loan or financing arrangement that is secured by the Common
Stock. The pledge of Common Stock shall not be deemed to be a transfer, sale or
assignment of the Common Stock hereunder, and no Purchaser effecting a pledge of
Common Stock shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided, that a Purchaser and its pledgee shall be
required to comply with the provisions of Article 5 hereof in order to effect a
sale, transfer or assignment of Common Stock to such pledgee. At a Purchaser’s
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Common Stock may reasonably request in connection with a pledge
of the Common Stock to such pledgee by a Purchaser, in accordance with
applicable laws relating to the transfer of the securities.
 
Section 3.16 Lock-Up Agreements.  The persons listed on Schedule 3.16 attached
hereto shall be subject to the terms and provisions of the Lock-Up Agreement
(the “Lock-Up Agreement”), which shall provide the manner in which certain
stockholders of the Company may sell, transfer or dispose of their shares of
Common Stock.
 
Section 3.17 DTC.  Not later than the effective date of the Registration
Statement (as defined in the Registration Rights Agreement), the Company shall
cause its Common Stock to be eligible for transfer with its transfer agent
pursuant to the Depository Trust Company Automated Securities Transfer Program.
 
Section 3.18 Sarbanes-Oxley Act.  The Company shall be in compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002, and the rules and
regulations promulgated thereunder, as required under such Act.
 
Section 3.19 No Integrated Offerings.  The Company shall not make any offers or
sales of any security (other than the securities being offered or sold
hereunder) under circumstances that would require registration of the securities
being offered or sold hereunder under the Securities Act.
 
Section 3.20 No Commissions in Connection with Conversion of Preferred
Shares.  In connection with the conversion of the Preferred Shares into
Conversion Shares, neither the Company nor any person acting on its behalf will
take any action that would result in the Conversion Shares being exchanged by
the Company other than with the then existing holders of the Preferred Shares
exclusively where no commission or other remuneration is paid or given directly
or indirectly for soliciting the exchange in compliance with Section 3(a)(9) of
the Securities Act.
 
Section 3.21 No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 3.22 Subsequent Financings.
 
(a) So long as a Purchaser owns at least ten percent (10%) of the total number
of Preferred Shares such Purchaser purchased on the date of this Agreement (an
“Eligible Purchaser”), the Company covenants and agrees to promptly notify in
writing (a “Rights Notice”) the Eligible Purchasers of the terms and conditions
of any proposed offer or sale to, or exchange with (or other type of
distribution to) any third party (a “Subsequent Financing”), of Common Stock or
any debt or equity securities convertible, exercisable or exchangeable into
Common Stock; provided, however, prior to delivering to each Eligible Purchaser
a Rights Notice, the Company shall first deliver to each Eligible Purchaser a
written notice of its intention to effect a Subsequent Financing (“Pre-Notice”)
within three (3) Business Days of receiving an applicable offer, which
Pre-Notice shall ask such Eligible Purchaser if it wants to review the details
of such financing.  Upon the request of an Eligible  Purchaser, and only upon a
request by such Eligible Purchaser within three (3) Business Days of receipt of
a Pre-Notice, the Company shall promptly, but no later than two (2) Business
Days after such request, deliver a Rights Notice to such Eligible
Purchaser.  The Rights Notice shall describe, in reasonable detail, the proposed
Subsequent Financing, the names and investment amounts of all investors
participating in the Subsequent Financing (if known), the proposed closing date
of the Subsequent Financing, which shall be no earlier than ten (10) Business
Days from the date of the Rights Notice, and all of the terms and conditions
thereof and proposed definitive documentation to be entered into in connection
therewith.  The Rights Notice shall provide each Eligible Purchaser an option
(the “Rights Option”) during the ten (10) Business Days following delivery of
the Rights Notice (the “Option Period”) to inform the Company whether such
Eligible Purchaser will purchase up to its pro rata portion of all or a portion
of the securities being offered in such Subsequent Financing on the same,
absolute terms and conditions as contemplated by such Subsequent Financing,
provided that, the amount of such purchase shall not exceed such Eligible
Purchaser’s Purchase Price hereunder except as allowed by the following
sentence.  If any Eligible Purchaser elects not to participate in such
Subsequent Financing, the other Eligible Purchasers may participate on a
pro-rata basis so long as such participation in the aggregate does not exceed
the total Purchase Price hereunder.  For purposes of this Section, all
references to “pro rata” means, for any Eligible Purchaser electing to
participate in such Subsequent Financing, the percentage obtained by dividing
(x) the number of Preferred Shares purchased by such Eligible Purchaser at the
Closing by (y) the total number of all of the Preferred Shares purchased by all
of the participating Eligible Purchasers at the Closing.  Delivery of any Rights
Notice constitutes a representation and warranty by the Company that there are
no other material terms and conditions, arrangements, agreements or otherwise
except for those disclosed in the Rights Notice, to provide additional
compensation to any party participating in any proposed Subsequent Financing,
including, but not limited to, additional compensation based on changes in the
Purchase Price or any type of reset or adjustment of a purchase or conversion
price or to issue additional securities at any time after the closing date of a
Subsequent Financing.  If the Company does not receive notice of exercise of the
Rights Option from any or all of Eligible Purchasers within the Option Period,
the Company shall have the right to close the Subsequent Financing on the
scheduled closing date set forth in the Rights Notice (or within sixty (60) days
thereafter) without the participation of any or all of such Eligible Purchasers;
provided that, all of the material terms and conditions of the closing are the
same as those provided to the Eligible Purchasers in the Rights Notice.  If the
closing of the proposed Subsequent Financing does not occur on the scheduled
closing date set forth in the Rights Notice (or within sixty (60) days
thereafter), any closing of the contemplated Subsequent Financing or any other
Subsequent Financing shall be subject to all of the provisions of this Section
3.23(a), including, without limitation, the delivery of a new Rights
Notice.  The provisions of this Section 3.23(a) shall not apply to issuances of
securities in a Permitted Financing.
 
 
23

--------------------------------------------------------------------------------

 
 
(b) For purposes of this Agreement, a Permitted Financing (as defined
hereinafter) shall not be considered a Subsequent Financing.  A “Permitted
Financing” shall mean (i) securities issued pursuant to a bona fide acquisition
of another business entity or business segment of any such entity by the Company
pursuant to a merger, purchase of substantially all the assets or any type of
reorganization (each an “Acquisition”) provided that (A) the Company will own
more than fifty percent (50%) of the voting power of such business entity or
business segment of such entity and (B) such Acquisition is approved by the
Company’s Board of Directors; (ii) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to the date of this Agreement or issued pursuant to this Agreement (so
long as the terms governing the conversion or exercise price in such securities
are not amended to lower such price and/or adversely affect the Purchasers);
(iii) securities issued in connection with bona fide strategic license
agreements or other partnering arrangements so long as such issuances are not
for the primary purpose of raising capital; (iv) Common Stock issued or the
issuance or grants of options to purchase Common Stock, in each case, at no less
than the then-applicable fair market value, pursuant to equity incentive plans
that are adopted by the Company’s Board of Directors; (v) securities issued to
any placement agent and its respective designees for the transactions
contemplated by this Agreement; (vi) securities issued at no less than the
then-applicable fair market value to advisors or consultants (including, without
limitation, financial advisors and investor relations firms) in connection with
any engagement letter or consulting agreement, provided that any such issuance
is approved by the Company’s Board of Directors; (vii) securities issued to
financial institutions or lessors in connection with reasonable commercial
credit arrangements, equipment financings or similar transactions, provided that
any such issue is approved by the Company’s Board of Directors; (viii)
securities issued to vendors or customers or to other persons in similar
commercial situations as the Company, provided that any such issue is approved
by the Company’s Board of Directors; and (ix) securities issued in connection
with any recapitalization of the Company.
 
Section 3.23 Corporate Governance.  As soon as possible, but no later than four
(4) months of the Closing, the Company shall nominate a board of directors, the
majority of which shall be composed of independent directors (as that term is
defined for SEC purposes and NASDAQ rules and regulations) and take all actions,
and obtain all authorizations, consents and approvals as are required to be
obtained in order to effectuate the election of these nominees. As soon as
possible, but not later than four (4) months of the Closing, the Company shall
employ an English-speaking Chief Financial Officer.
 
ARTICLE 4
 
CONDITIONS
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Units.  The obligation hereunder of the Company to issue and sell the Units, and
the underlying Preferred Shares, Common Shares and the Warrants to the
Purchasers is subject to the satisfaction or waiver, at or before the Closing,
of each of the conditions set forth below. These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.
 
 
24

--------------------------------------------------------------------------------

 
 
(a) Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser in this Agreement and each of
the other Transaction Documents to which such Purchaser is a party shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.
 
(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(d) Delivery of Purchase Price. The Purchase Price for each of the Units sold
shall have been delivered to the escrow agent pursuant to the Escrow Deposit
Agreement.
 
(e) Delivery of Transaction Documents. The Transaction Documents to which the
Purchasers are parties shall have been duly executed and delivered by the
Purchasers to the Company.
 
Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase
the Units.  The obligation hereunder of each Purchaser to acquire and pay for
the Units is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below. These conditions are for each
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion.
 
(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents that are qualified by materiality or by reference to any
Material Adverse Effect shall be true and correct in all respects, and all other
representations and warranties shall be true and correct in all material
respects, as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all respects as of such
date.
 
(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.
 
 
25

--------------------------------------------------------------------------------

 
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(e) Series A Certificate of Designation of Rights and Preferences. Prior to the
Closing, the Articles of Amendment to the Articles, including the Series A
Certificate of Designation shall have been filed with the Secretary of State of
Nevada.
 
(f) Opinions of Counsel, Etc. At the Closing, the Purchasers shall have received
an opinion of (i) Anslow & Jaclin, LLP, securities counsel to the Company, dated
the date of the Closing, in substantially the form of Exhibit J; and (ii) Han
Kun Law Offices, PRC counsel to the PRC Subsidiary, dated the date of the
Closing with respect to such matters as the Purchasers may reasonably request.
 
(g) Registration Rights Agreement. On the Closing Date, the Company shall have
executed and delivered the Registration Rights Agreement to each Purchaser.
 
(h) Certificates. The Company shall have executed and delivered to the
Purchasers the certificates (in such denominations as such Purchaser shall
request) for the Preferred Shares, Common Shares and the Warrants being acquired
by such Purchaser at the Closing (in such denominations as such Purchaser shall
request) to such address set forth next to each Purchasers name on Exhibit A
with respect to the Closing.
 
(i) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the “Resolutions”).
 
(j) Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Preferred Shares and the exercise of the
Warrants, a number of shares of Common Stock equal to one hundred ten percent
(110%) of the aggregate number of Conversion Shares issuable upon conversion of
the Preferred Shares issued or to be issued pursuant to this Agreement and the
number of Warrant Shares issuable upon exercise of the number of Warrants issued
or to be issued pursuant to this Agreement.
 
(k) Lock-Up Agreements. As of the Closing Date, the persons listed on Schedule
3.16 shall have delivered to the Purchasers fully executed Lock-Up Agreements.
 
(l) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors of the Company consistent with
Section 2.1(b), (ii) the Articles, (iii) the Bylaws, (iv) the Series A
Certificate of Designation, each as in effect at the Closing, and (v) the
authority and incumbency of the officers of the Company executing the
Transaction Documents and any other documents required to be executed or
delivered in connection therewith.
 
 
26

--------------------------------------------------------------------------------

 
 
(m) Officer’s Certificate. The Company shall have delivered to the Purchasers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.
 
(n) Escrow Deposit Agreement. On the Closing Date, the Company and the escrow
agent shall have executed and delivered the Escrow Deposit Agreement to each
Purchaser.
 
(o) Securities Escrow Agreement. On the Closing Date, the Securities Escrow
Agreement shall have been executed by the parties thereto and the Escrow Shares
(as defined in the Securities Escrow Agreement) shall have been deposited into
the escrow account pursuant to the terms of the Securities Escrow Agreement.
 
(p) Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Closing Date.
 
ARTICLE 5
 
STOCK CERTIFICATE LEGEND
 
Section 5.1 Legend.  Each certificate representing the Preferred Shares, the
Common Shares, the Warrants and Warrant Shares and if appropriate, securities
issued upon conversion or exercise thereof, shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):
 
 
27

--------------------------------------------------------------------------------

 
 
“THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
 
Each certificate representing the Preferred Shares, the Common Shares, the
Warrants and Warrant Shares and if appropriate, securities issued upon
conversion or exercise thereof, if such securities are being offered to
Purchasers in reliance upon Regulation S, shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
The Company agrees to reissue certificates representing any of the Conversion
Shares or the Warrant Shares, without the legend set forth above if at such
time, prior to making any transfer of any such securities, such holder thereof
shall give written notice to the Company describing the manner and terms of such
sale and removal as the Company may reasonably request.  Such proposed transfer
and removal will not be effected until: (a) either (i) the Company has received
an opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of the Conversion Shares or the Warrant Shares under the
Securities Act is not required in connection with such proposed transfer, (ii) a
registration statement under the Securities Act covering such proposed
disposition has been filed by the Company with the Commission and has become
effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144(i)  under the Securities
Act; and (b) either (i) the Company has received an opinion of counsel
reasonably satisfactory to the Company, to the effect that registration or
qualification under the securities or “blue sky” laws of any state is not
required in connection with such proposed disposition, or (ii) compliance with
applicable state securities or “blue sky” laws has been effected or a valid
exemption exists with respect thereto. The Company will respond to any such
notice from a holder within five (5) business days. In the case of any proposed
transfer under this Section 5.1, the Company will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject, or (z)
to comply with state securities or “blue sky” laws of any state for which
registration by coordination is unavailable to the Company. The restrictions on
transfer contained in this Section 5.1 shall be in addition to, and not by way
of limitation of, any other restrictions on transfer contained in any other
section of this Agreement. Whenever a certificate representing the Conversion
Shares or the Warrant Shares is required to be issued to a Purchaser without a
legend, in lieu of delivering physical certificates representing the Conversion
Shares or the Warrant Shares (provided that a registration statement under the
Securities Act providing for the resale of the Warrant Shares and Conversion
Shares is then in effect), the Company may cause its transfer agent to
electronically transmit the Conversion Shares or Warrant Shares to a Purchaser
by crediting the account of such Purchaser or such Purchaser’s prime broker with
the DTC through its DWAC system (to the extent not inconsistent with any
provisions of this Agreement).
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
INDEMNIFICATION
 
Section 6.1 General Indemnity.  The Company agrees to indemnify and hold
harmless the Purchasers (and their respective directors, officers, managers,
partners, members, shareholders, affiliates, agents, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Purchasers as a result of any breach of the
representations, warranties or covenants made by the Company herein. Each
Purchaser severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as a result of any breach of the
representations, warranties or covenants made by such Purchaser herein. The
maximum aggregate liability of each Purchaser pursuant to its indemnification
obligations under this Article 6 shall not exceed the portion of the Purchase
Price paid by such Purchaser hereunder. In no event shall any “Indemnified
Party” (as defined below) be entitled to recover consequential or punitive
damages resulting from a breach or violation of this Agreement.
 
Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article 6 (an “Indemnified Party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article 6 except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the Indemnified Party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party which relates to such
action or claim. The indemnifying party shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the Indemnified Party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be
 
 
29

--------------------------------------------------------------------------------

 
 
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
be liable for any settlement if the indemnifying party is advised of the
settlement but fails to respond to the settlement within thirty (30) days of
receipt of such notification. Notwithstanding anything in this Article 6 to the
contrary, the indemnifying party shall not, without the Indemnified Party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
Indemnified Party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the Indemnified Party of a
release from all liability in respect of such claim. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the Indemnified Party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.
 
ARTICLE 7
 
MISCELLANEOUS
 
Section 7.1 Fees and Expenses.  Except as otherwise set forth in this Agreement
and the other Transaction Documents, each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided that the Company
shall pay all actual and reasonable attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) up to a maximum of $30,000 incurred by
the Purchasers in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Transaction Documents.  The Company
shall also pay all reasonable fees and expenses incurred by the Purchasers in
connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all reasonable attorneys’
fees and expenses but only if the Purchasers are successful in any litigation or
arbitration relating to such enforcement.  Any such fees and expenses that
remain outstanding shall be paid out of the escrow account pursuant to the
Escrow Deposit Agreement, prior to the release of the Purchase Price to the
Company.
 
Section 7.2 Specific Enforcement, Consent to Jurisdiction.
 
(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
 
30

--------------------------------------------------------------------------------

 
 
(b) Each of the Company and the Purchasers (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing in this Section
7.2 shall affect or limit any right to serve process in any other manner
permitted by law.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  The Company hereby
appoints Anslow & Jaclin, LLP as its agent for service of process in New
York.  Nothing contained herein shall be deemed to limit in any way any right to
serve process in any manner permitted by law.
 
Section 7.3 Entire Agreement; Amendment.  This Agreement and the other
Transaction Documents contains the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least fifty percent (50%) of the Preferred Shares then
outstanding (the “Majority Holders”), and no provision hereof may be waived
other than by a written instrument signed by the party against whom enforcement
of any such waiver is sought. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Preferred Shares then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents or holders of Preferred Shares, as the case may be.
 
Section 7.4 Notices.  All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if delivered by overnight courier (with all charges
having been prepaid), on the business day of such delivery (as evidenced by the
receipt of the overnight courier service of recognized standing), or (iii) if
delivered by facsimile transmission, on the business day of such delivery if
sent by 6:00 p.m. in the time zone of the recipient, or if sent after that time,
on the next succeeding business day (as evidenced by the printed confirmation of
delivery generated by the sending party’s telecopier machine). If any notice,
demand, consent, request, instruction or other communication cannot be delivered
because of a changed address of which no notice was given (in accordance with
this Section 4), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:
 
 
31

--------------------------------------------------------------------------------

 
 


If to the Company:


Silver Pearl Enterprises, Inc.
c/o Keyuan Plastics Co., Ltd.
Qingshi Industrial Park
Ninbo Economic & Technological Development Zone
Ningbo, Zhejiang Province, P.R. China 315803
Attention: Chief Executive Officer
Telephone No.: (86) 574-8623-2955
Facsimile No.: (86) 574-8623-2616


with copies (which shall not constitute notice) to:


Anslow & Jaclin, LLP
195 Route 9 South. Suite 204
Manalapan, New Jersey, 07726
Attention: Eric M. Stein, Esq.
Tel. No.: (732) 409-1212
Fax No.: (732) 577-1188


If to any Purchaser:  At the address of such Purchaser set forth on Exhibit A to
this Agreement, as the case may be, with copies to Purchaser’s counsel as set
forth on Exhibit A or as specified in writing by such Purchaser.


Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.


Section 7.5 Waivers.  No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 7.6 Headings.  The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.
 
Section 7.7 Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchasers,
as applicable, provided, however, that, subject to federal and state securities
laws and as otherwise provided in the Transaction Documents, a Purchaser may
assign its rights and delegate its duties hereunder in whole or in part (i) to a
third party acquiring all or substantially all of its Shares or Warrants in a
private transaction or (ii) to an affiliate, in each case, without the prior
written consent of the Company or the other Purchasers, after notice duly given
by such Purchaser to the Company provided, that no such assignment or obligation
shall affect the obligations of such Purchaser hereunder and that such assignee
agrees in writing to be bound, with respect to the transferred securities, by
the provisions hereof that apply to the Purchasers.  The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. If any Purchaser transfers Preferred
Shares purchased hereunder, any such penalty shares or liquidated damages, as
the case may be, pursuant to this Agreement shall similarly transfer to such
transferee with no further action required by the purchaser or the Company.
 
Section 7.8 No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.9 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
of the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.
 
Section 7.10 Survival.  The representations and warranties of the Company and
the Purchasers shall survive the execution and delivery hereof and the Closing
hereunder for a period of three (3) years following the Closing Date.
 
Section 7.11 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 7.12 Publicity.  Except with respect to the registration statement
required to be filed pursuant to the terms of the Registration Rights Agreement,
the Company agrees that it will not disclose, and will not include in any public
announcement, the name of the Purchasers without the consent of the Purchasers
unless and until such disclosure is required by law or applicable regulation,
and then only to the extent of such requirement.
 
Section 7.13 Severability.  The provisions of this Agreement and the Transaction
Documents are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement or the Transaction Documents shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the Transaction Documents
and such provision shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.
 
Section 7.14 Further Assurances.  From and after the date of this Agreement,
upon the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Preferred
Shares, the Common Shares, the Conversion Shares, the Warrants, the Warrant
Shares, the Series A Certificate of Designation, the Registration Rights
Agreement and the other Transaction Documents.
 
Section 7.15 Currency.  With the exception of Section 2.2(o) and unless
otherwise indicated, all dollar amounts referred to in this Agreement are in
United States Dollars (“US Dollars”).  All amounts owed under this Agreement or
any Transaction Document shall be paid in US Dollars.  All amounts denominated
in other currencies shall be converted in the US Dollar equivalent amount in
accordance with the Exchange Rate on the date of calculation.  “Exchange Rate”
means, in relation to any amount of currency to be converted into US Dollars
pursuant to this Agreement, the US Dollar exchange rate as published in The Wall
Street Journal on the relevant date of calculation.
 
Section 7.16 Termination.  This Agreement may be terminated prior to Closing:
 
(a) by mutual written agreement of the Purchasers and the Company, a copy of
which shall be provided to the escrow agent appointed under the Escrow Deposit
Agreement (the “Escrow Agent”); and
 
(b) by the Company or a Purchaser (as to itself but no other Purchaser) upon
written notice to the other, with a copy to the Escrow Agent, if the Closing
shall not have taken place by 5:00 p.m. Eastern time on April 22, 2010, unless
extended to a later date by the mutual consent of the Company and the Placement
Agent; provided, that the right to terminate this Agreement under this Section
7.16(b) shall not be available to any person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.
 
 
34

--------------------------------------------------------------------------------

 
 
(c) In the event of a termination pursuant to Section 7.16(a) or 7.16(b), each
Purchaser shall have the right to a return of up to its entire Purchase Price
deposited with the Escrow Agent pursuant to this Agreement, without interest or
deduction.  The Company covenants and agrees to cooperate with such Purchaser in
obtaining the return of its Purchase Price, and shall not communicate any
instructions to the contrary to the Escrow Agent.
 
(d) In the event of a termination pursuant to this Section 7.16, the Company
shall promptly notify all non-terminating Purchasers. Upon a termination in
accordance with this Section 7.16, the Company and the terminating Purchaser(s)
shall not have any further obligation or liability (including as arising from
such termination) to the other and no Purchaser will have any liability to any
other Purchaser under the Transaction Documents as a result therefrom.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
35

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 

  Silver Pearl Enterprises, Inc.          
 
By:
/s/                                                                         
Name: Chunfeng Tao       Title: Chief Executive Officer          

 
 
 
 
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE

 
(FOR ISSUANCES TO AN ENTITY PURSUANT TO SECTION 4(2) OF THE SECURITIES ACT)
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement, dated as of April 22, 2010 by and among Silver
Pearl Enterprises, Inc. and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Securities Purchase Agreement or counterparts thereof and for
its name, address and number of Units purchased to be added to Exhibit A of the
Securities Purchase Agreement.
 
 
 

  [ENTITY NAME]          
 
By:
/s/                                                                             
      Name        Title           


 
                                                                                       
PRINT EXACT NAME IN WHICH YOU WANT
THE SECURITIES TO BE REGISTERED
 
 

Attn:                                                                  
Address:                                                                    
                                                                 
                                                                Phone No.  
                                                                Facsimile No. 
                                                                    Email: 
                                                           

 
 
37

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE
 
(FOR ISSUANCES TO AN INDIVIDUAL PURSUANT TO SECTION 4(2) OF SECURITIES ACT )
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement, dated as of April 22, 2010 by and among Silver
Pearl Enterprises, Inc. and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Securities Purchase Agreement or counterparts thereof and for
his or her name, address and number of Units purchased to be added to Exhibit A
of the Securities Purchase Agreement.
 
 
 

             
 
 
                                                                              
         Name:                   

 
 
                                                                                        
PRINT EXACT NAME IN WHICH YOU WANT
THE SECURITIES TO BE REGISTERED
 

Attn:                                                                  
Address:                                                                    
                                                                 
                                                                Phone No.  
                                                                Facsimile No. 
                                                                    Email: 
                                                           

 
 
38

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE
 
(FOR ISSUANCES TO AN ENTITY PURSUANT TO REGULATION S)
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement, dated as of April 22, 2010 by and among Silver
Pearl Enterprises, Inc. and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Securities Purchase Agreement or counterparts thereof and for
its name, address and number of Units purchased to be added to Exhibit A of the
Securities Purchase Agreement.
 
 
 

  [ENTITY NAME]          
 
By:
/s/                                                                                
      Name        Title         

 
OFFSHORE DELIVERY INSTRUCTIONS:
 
                                                                                      
PRINT EXACT NAME IN WHICH YOU WANT
THE SECURITIES TO BE REGISTERED
 

Attn:                                                                  
Address:                                                                    
                                                                 
                                                                Phone No.  
                                                                Facsimile No. 
                                                                    Email: 
                                                           

 
 
39

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE
 
(FOR ISSUANCES TO AN INDIVIDUAL PURSUANT TO REGULATION S)
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement, dated as of April 22, 2010 by and among Silver
Pearl Enterprises, Inc. and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Securities Purchase Agreement or counterparts thereof and for
his or her name, address and number of Units purchased to be added to Exhibit A
of the Securities Purchase Agreement.
 

             
 
 
                                                                               
      Name:                   

 
OFFSHORE DELIVERY INSTRUCTIONS:
 
                                                                                      
PRINT EXACT NAME IN WHICH YOU WANT
THE SECURITIES TO BE REGISTERED
 

Attn:                                                                  
Address:                                                                    
                                                                 
                                                                Phone No.  
                                                                Facsimile No. 
                                                                    Email: 
                                                           

 
 
 
40 

--------------------------------------------------------------------------------